EXHIBIT 10.1

 

AECOM

STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE EARNINGS PROGRAM

 

These Standard Terms and Conditions apply to any Award of Performance Earnings
Program (“PEP”) units granted to an employee of the Company on or after [   ],
2016 under the AECOM 2016 Stock Incentive Plan, as may be amended from time to
time (the “Plan”), which are evidenced by a Term Sheet or an action of the
Administrator that specifically refers to these Standard Terms and Conditions.

 

1.                                      TERMS OF PEP UNITS

 

AECOM, a Delaware corporation (the “Company”), has granted to the Participant
named in the term sheet (including Attachment A thereto) provided to said
Participant herewith, otherwise provided electronically or included on the stock
administrator’s online grant summary page (the “Term Sheet”) an opportunity to
earn a target number of PEP units (the “Award”) specified in the Term Sheet. 
Each PEP unit represents the right to receive one share of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”), together with cash in an
amount equivalent to dividends paid or made by the Company with respect to such
share of Common Stock (a “Dividend Equivalent”), upon the terms and subject to
the conditions set forth in the Term Sheet, these Standard Terms and Conditions,
and the Plan, each as amended from time to time.  For purposes of these Standard
Terms and Conditions and the Term Sheet, any reference to the Company shall,
unless the context requires otherwise, include a reference to any Subsidiary, as
such term is defined in the Plan.

 

2.                                      EARNOUT OF PEP UNITS

 

The number of PEP units earned under the Award shall be determined according to
the Performance Objectives and Performance Earnout Schedule specified in the
Term Sheet.

 

3.                                      VESTING OF PEP UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Term Sheet
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Term Sheet and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Term Sheet with respect to the number of PEP units earned as set forth in the
Term Sheet; provided that (except as set forth in Section 5 below) the
Participant does not experience a Termination of Employment (as defined in the
Plan).  Each date on which PEP units subject to the Award vest is referred to
herein as a “Vesting Date.”  Notwithstanding anything herein or in the Term
Sheet to the contrary, if a Vesting Date is not a business day, the applicable
portion of the Award shall vest on the prior business day.  PEP units granted
under the Award that have vested and are no longer subject to forfeiture are
referred to herein as “Vested Units.”  PEP units granted under the Award that
are not vested and remain subject to forfeiture are referred to herein as
“Unvested Units.”  The vesting period of the Award may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company in making any such
adjustment.  Dividend Equivalents shall accrue and remain unvested with respect
to Unvested Units and shall vest, if at all, at the same time or times as the
Unvested Units to which the Dividend Equivalents relate.  Dividend Equivalents
shall not accrue interest.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in connection with any
Transaction, Section 12 of the Plan shall apply to the Award, except as
otherwise provided in any individual agreement between the Participant and the
Company in effect at the time of the Transaction or any Company benefit plan or
written policy in effect and applicable to the Participant at the time of such
Transaction.

 

4.                                      SETTLEMENT OF PEP UNITS

 

Each earned Vested Unit will be settled by the delivery of one share of Common
Stock (subject to adjustment under Section 12 of the Plan) to the Participant
or, in the event of the Participant’s death, to the Participant’s estate, heir
or beneficiary, promptly following the applicable Vesting Date (but in no event
later than 75 days following the Vesting Date); provided that the Participant
has satisfied all of the tax withholding obligations described in Section 8
below, and that the Participant has completed, signed and returned any documents
and taken any additional action that the Company deems appropriate to enable it
to accomplish the delivery of the shares of Common Stock.  The issuance of the
shares of Common Stock hereunder may be affected by the issuance of a stock
certificate, recording shares on the stock records of the Company or by
crediting shares in an account established on the Participant’s behalf with a
brokerage firm or other custodian, in each case as determined by the Company. 
Fractional shares will not be issued pursuant to the Award.

 

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters (which delay shall in no event
extend beyond 75 days following the Vesting Date).

 

Dividend Equivalents shall be settled in cash at the same time, and upon the
same conditions, if applicable, as the earned Vested Units to which they relate.

 

5.                                      RIGHTS AS STOCKHOLDER

 

Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. With the exception of Dividend
Equivalents (which shall be settled, if at all, in the form of cash), pursuant
to the terms hereof, the Participant will not be entitled to any privileges of
ownership of the shares of Common Stock (including, without limitation, any
voting rights) underlying Vested Units and/or Unvested Units unless and until
shares of Common Stock are actually delivered to the Participant hereunder.

 

6.                                      TERMINATION OF EMPLOYMENT

 

Upon the date of the Participant’s Termination of Employment (as defined in the
Plan) for any reason, except as provided in this Section 6 or in any individual
agreement between the Participant and the Company in effect at the time of
Termination of Employment, all Unvested Units shall be forfeited by the
Participant and cancelled and surrendered to the Company without payment of any
consideration to the Participant.  Dividend Equivalents shall be subject to the
same treatment upon the Participant’s

 

2

--------------------------------------------------------------------------------


 

Termination of Employment as the Vested Units or Unvested Units to which they
relate. For the avoidance of doubt, regardless of any notice or severance period
required by any applicable law, in no event does the Participant’s entitlement
to or receipt of pay in lieu of notice or severance pay under any statute,
contract or at common law serve to extend the effective date of Participant’s
Termination of Employment for any purpose under this Award.

 

A.                                    Upon the date of a termination of the
Participant’s employment as a result of the death of the Participant, subject to
any individual agreement between the Participant and the Company in effect at
the time of Termination of Employment, the Award will vest as if the Participant
had remained employed through the Vesting Date but based on the Company’s actual
performance relative to the Performance Objectives through the date of the
Participant’s death (as determined by the Administrator) and the Vested Units
will be paid to the Participant’s estate, heir or beneficiary within 30 days
following the date of the Participant’s death. Any unearned PEP units shall be
forfeited by the Participant’s estate, heir or beneficiary and cancelled and
surrendered to the Company without payment of any consideration to the
Participant’s estate, heir or beneficiary.

 

B.                                    Upon Termination of Employment by the
Company as a result of the Total and Permanent Disablement of any Participant,
subject to any individual agreement between the Participant and the Company in
effect at the time of Termination of Employment, the Award will vest as if the
Participant had remained employed through the Vesting Date but based on the
Company’s actual performance relative to the Performance Objectives through the
date of the Participant’s Termination of Employment (as determined by the
Administrator) and the Vested Units will be paid to the Participant within 30
days following the date of the Participant’s Termination of Employment. Any
unearned PEP units shall be forfeited by the Participant and cancelled and
surrendered to the Company without payment of any consideration to the
Participant.

 

C.                                    Upon Termination of Employment as a result
of the Retirement of a Participant, subject to any individual agreement between
the Participant and the Company in effect at the time of Termination of
Employment, the Award may vest on a pro-rata basis. In order to receive prorated
vesting, the Participant: (1) must be a solid performer and meet or exceed
expectations with respect to individual performance, etc. (in each case, as
determined by the Administrator or any officer of the Company to whom the
Administrator’s authority has been delegated) and (2) execute a general release
of all claims and abide by a non-solicitation and/or non-competition agreement
in a form provided by the Administrator at the time of termination.  The
pro-rata basis will be a percentage where the denominator is the number of
months in the Performance Cycle and the numerator is the number of whole months
from the beginning date of the Performance Cycle through the date of
termination. Distributions shall be the lesser of actual performance or 100% of
the pro-rated PEP units.  Any unearned or Unvested Units shall be forfeited by
the Participant and cancelled and surrendered to the Company without payment of
any consideration to the Participant.  For purposes of the Award and these
Standard Terms and Conditions, the term “Retirement” means retirement from
active employment with the Company and its Subsidiaries (i) at or after age 60
and with the approval of the Administrator or (ii) at or after age 65.  The
determination of the Administrator as to an individual’s Retirement shall be
conclusive on all parties.

 

D.                                    Upon termination of the Participant’s
employment for Cause, all Vested Units and Unvested Units shall be forfeited by
the Participant and cancelled and surrendered to the Company without payment of
any consideration to the Participant.

 

3

--------------------------------------------------------------------------------


 

7.                                      CONDITIONS AND RESTRICTIONS ON SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without limitation 
(a) restrictions under an insider trading policy or pursuant to applicable law,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (c) restrictions in connection with any underwritten public
offering by the Company of the Company’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933, (d) restrictions
as to the use of a specified brokerage firm for such resales or other transfers,
and (e) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

At no time will the Participant have the right to require the Company to
purchase from the Participant any Shares acquired by the Participant under the
Award.  Any Shares acquired by such Participant under the Award may not be
repurchased by the Company for a period of six (6) months following the date on
which the Participant acquired such Shares pursuant to the Award.

 

8.                                      INCOME TAXES

 

The Participant will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Settlement Date) determined
by applicable law (any such date, the “Taxable Date”), based on the fair market
value of the shares of Common Stock underlying the units that are vested and
earned together with the value of any related Dividend Equivalents.  The
Participant will be solely responsible for the payment of all U.S. federal
income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the Vested Units and Dividend
Equivalents, including any such taxes that are required to be withheld and paid
to the applicable tax authorities (the “Tax Withholding Obligation”).  The
Participant will be responsible for the satisfaction of such Tax Withholding
Obligation in a manner acceptable to the Company at its sole discretion.

 

By accepting the Award the Participant agrees that, unless and to the extent the
Participant has otherwise satisfied the Tax Withholding Obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized to withhold from the shares of Common Stock issuable to the
Participant in respect of Vested Units the whole number of shares (rounded down)
having a value (as determined by the Company consistent with any applicable tax
requirements) on the Taxable Date or the first trading day before the Taxable
Date sufficient to satisfy the applicable Tax Withholding Obligation.  If the
withheld shares are not sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Participant agrees to pay to the Company as soon as practicable
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of shares of Common Stock described above and if the withheld shares
are more than sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Company shall make such arrangement as it determines appropriate
to credit such amount for the Participant’s benefit.

 

At any time not less than five (5) business days before any Tax Withholding
Obligation arises (e.g., a Settlement Date), the Participant may elect to
satisfy all or any part of the Participant’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient
(in light of the uncertainty of the exact amount thereof) to satisfy the Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a personal check payable to the Company, or (iii) such
other means as specified from time to time by the Administrator; in each case
unless the Company has specified prior to such date that the Participant is not
permitted to satisfy the Tax Withholding Obligation.

 

4

--------------------------------------------------------------------------------


 

The Company may refuse to issue any shares of Common Stock to the Participant or
settle any Dividend Equivalents until the Participant satisfies the Tax
Withholding Obligation.  The Participant acknowledges that the Company has the
right to retain, without notice, from shares issuable under the Award or from
salary, or other amounts payable to the Participant, shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

 

The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with the Award, regardless of any action the Company
takes or any transaction pursuant to this Section 8 with respect to any tax
withholding obligations that arise in connection with the Award.  The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award, or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.

 

9.                                      NON-TRANSFERABILITY OF AWARD

 

Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution.  The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 9.

 

10.                               THE PLAN AND OTHER AGREEMENTS

 

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan.  In the event of a conflict between the terms
and conditions of these Standard Terms and Conditions and the Plan, the Plan
controls.

 

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

 

11.                               LIMITATION OF INTEREST IN SHARES SUBJECT TO
AWARD

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in respect of Vested Units.

 

12.                               NOT A CONTRACT FOR EMPLOYMENT

 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

5

--------------------------------------------------------------------------------


 

13.                               SECTION 409A

 

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify as a
“short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these Standard Terms and Conditions, including any taxes, penalties or interest
imposed under Section 409A of the Code.  To the extent any payment or benefit in
respect of this Award is considered deferred compensation subject to (and not
exempt from) the restrictions contained in Section 409A of the Code and to the
extent the Participant is considered a specified employee (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code) at the time of his or her
separation from service (as determined under Section 409A), such payment may not
be made as a result of the Participant’s separation from service before the date
that is six months after the Participant’s separation form service (or, if
earlier, the Participant’s death).  Any payment that would otherwise be made
during this period of delay shall be accumulated and paid on the sixth month
plus one day following the Participant’s separation from service (or, if
earlier, as soon as administratively practicable after the Participant’s death).

 

14.                               CLAWBACK POLICY

 

The Participant hereby acknowledges and agrees that the Participant and the
award evidenced by this Agreement are subject to the Company’s Clawback Policy
as amended from time to time.  To the extent the Participant is subject to the
Policy, the terms and conditions of the Policy are hereby incorporated by
reference into this Agreement.

 

15.                               NOTICES

 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

If to the Company to:

 

AECOM

300 S. Grand Avenue

Los Angeles, CA 90071

Attention:  Compensation Department

 

If to the Participant, to the address for the Participant contained in the
Company’s books and records.

 

16.                               SEPARABILITY

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

6

--------------------------------------------------------------------------------


 

17.                               HEADINGS

 

The headings preceding the text of the sections herein are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

18.                               FURTHER ASSURANCES

 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

19.                               BINDING EFFECT

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

20.                               DISPUTES

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with the terms of the Plan.  The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.

 

21.                               ELECTRONIC DELIVERY

 

The Company may, at its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout the Participant’s term of employment or service with
the Company and thereafter until withdrawn in writing by the Participant.

 

7

--------------------------------------------------------------------------------


 

AECOM

PERFORMANCE CRITERIA AND EARNOUT SCHEDULE
FY2017 PERFORMANCE EARNINGS PROGRAM (PEP)

 

This schedule outlines the performance conditions attached to the vesting of
your PEP award.  Your PEP award is just one component of your overall long-term
incentive package.  Another important aspect is your Restricted Stock Unit (RSU)
award in which the number of RSUs you originally received upon grant will not
change over time.  The final value of these RSUs is based on the AECOM stock
price at time of award payment.

 

The FY2017 Performance Earnings Program is administered in accordance with
provisions of the AECOM 2016 Stock Incentive Plan and associated documents,
including this Performance Criteria and Performance Earnout Schedule and the
Standard Terms and Conditions as established by the Administrator.

 

The payment from earned target units will be determined based on three key
objectives:

 

A. AECOM’s Adjusted Earnings per Share (“EPS”), weighted 37.5%,

 

B. AECOM’s Free Cash Flow Per Share, weighted 37.5% and

 

C. AECOM’s Relative Total Shareholder Return (“TSR”), weighted 25%.

 

Specifically, you will have an opportunity to earn your PEP17 award as follows:

 

(i)                                     with respect to the portion of the PEP17
award eligible to be earned from AECOM’s Adjusted EPS and Free Cash Flow Per
Share, in three one-year performance cycles; one-third in year one (FY2017),
one-third in year two (FY2018) and one-third in year three (FY2019), and

(ii)                                  with respect to the portion of the PEP17
award eligible to be earned from AECOM’s Relative TSR, in one three-year
performance cycle beginning on December 15, 2016 and ending on December 14,
2019.

 

With respect to the portion of the PEP17 award eligible to be earned from
AECOM’s Adjusted EPS and Free Cash Flow Per Share (in total 75% of the total
award), the annual performance results from each one-year performance cycle
determine 33 1/3% of the award.  Once the results of a one-year cycle are
determined, that amount of the award is fixed and cannot be impacted by
performance results from the other performance cycles. With respect to the
portion of the PEP17 award eligible to be earned from AECOM’s Relative TSR,
performance will be determined after the end of the three-year performance
cycle.

 

The total award will vest and be paid in year three (December 2019). The value
of your PEP award can grow based on AECOM’s stock price during the three year
vesting period.

 

8

--------------------------------------------------------------------------------


 

1.                                      PERFORMANCE CRITERIA

 

The following definitions shall apply for purposes of the performance criteria
at the overall enterprise level:

 

A.                                    “Adjusted EPS” (37.5% weighting) is
calculated as follows: Net Income Available to Common Stockholders (excluding
acquisition and integration related expenses, financing charges in interest
expense, the amortization of intangible assets, and financial impacts associated
with expected and actual dispositions of non-core businesses and
assets)/Weighted Average Number of Common Shares Outstanding, on a diluted
basis, for each one-year performance period

 

B.                                    “Free Cash Flow Per Share” (37.5%
weighting) is calculated as follows: cash flow from operations less capital
expenditures net of proceeds from disposals/Weighted Average Number of Common
Shares Outstanding, on a diluted basis, for each one-year performance cycle

 

C.                                    “Relative TSR” (25% weighting) is tied to
the percentile level at which the Company’s TSR over the Performance Period
stands in relation to the TSR for that period of the companies comprising the
Comparator Group (the “Percentile Rank”), rounded to the nearest 0.1%

 

D.                                    “TSR” is calculated for AECOM and each
company in the Comparator Group as follows:

 

TSR =

(Ending Stock Price – Beginning Stock Price) + Reinvested Dividends

Beginning Stock Price

 

For such purpose, the Administrator will consider the following:

 

Beginning Stock Price.  Defined as the trailing 30 consecutive day average
closing stock price (i.e., from November 15, 2016 to December 14, 2016), ending
on the day immediately prior to the start of the performance period.

 

Ending Stock Price.  Defined as the trailing 30 consecutive day average closing
stock price (i.e., from November 15, 2019 to December 14, 2019), ending on the
last day of the performance period.

 

Reinvested Dividends.  Defined as (i) the aggregate number of shares (including
fractional shares) that could have been purchased during the Performance Period
had each cash dividend paid on a single share during that period been
immediately reinvested in additional shares (or fractional shares) at the
closing selling price per share of the Common Stock on the applicable
ex-dividend date multiplied by (ii) Ending Stock Price.

 

Comparator Group.  The Comparator Group for purposes of the PEP17 award will
consist of the following companies (subject to any adjustments provided for
below):

 

Accenture Plc
Baker Hughes
Chicago Bridge & Iron Company N.V.
Cognizant Technology Solutions
Computer Sciences
Cummins
Danaher
EMCOR Group
Fluor
General Dynamics
Halliburton

Illinois Tool Works
Jacobs Engineering Group
KBR
L-3 Communications Holdings
Leidos Holdings
Northrop Grumman
PACCAR
Parker-Hannifin
Raytheon
Xerox

 

9

--------------------------------------------------------------------------------


 

The Comparator Group can be adjusted only for the following that occurs during
the performance period:

 

Acquisition:  If a member is acquired during the performance period, the member
is removed from the Comparator Group;

 

Bankruptcy:  If a member becomes bankrupt during the performance period, the
member will remain in the Comparator Group. For the avoidance of doubt, such
member could potentially have -100% TSR;

 

Delisting:  If a member becomes delisted from an exchange on which it is listed,
the member will remain in the Comparator Group so long as the company is still
trading on a market where an independent share price can be determined (i.e., an
over-the-counter market).  Once a share price can no longer be determined,
treatment of the member’s results will follow based on the reason for delisting
(e.g., acquisition, merger, privatization, bankruptcy, etc.);

 

Merger:  If two members merge with each other, the newly-formed company will
remain in the Comparator Group while the deactivated member will be removed;

 

Privatization:  If a member becomes a private company during the performance
period, the member is removed from the Comparator Group; and

 

Spin-off:  If a member spins-off one or more subsidiaries or other affiliated
entities during the performance period, the member will remain in the Comparator
Group.  The spun off entity will not be added to the Comparator Group.  The
spin-off will be treated in the same manner as a regular cash dividend paid by
that member in an amount equal to the fair market value of the common stock (or
fractional share thereof) of the spun-off entity provided.

 

Capitalization Adjustments:  Calculations and definitions shall be equitably
adjusted for stock splits, stock dividends, recapitalizations and other similar
events affecting the shares in question without the issuer’s receipt of
consideration.

 

10

--------------------------------------------------------------------------------


 

2.                                      PERFORMANCE EARNOUT SCHEDULE

 

The following schedule shall apply for purposes of determining what percentage
of the target PEP units is earned after each one-year performance cycle, in the
case of Adjusted EPS and Free Cash Flow Per Share, and after the three-year
performance cycle, in the case of Relative TSR, in order to determine the final
earned percentage.  In the case of Adjusted EPS and Free Cash Flow Per Share,
once results of a one-year cycle are determined, that amount of the award is
fixed and cannot be impacted by performance results from the other performance
cycles.  The earnout will be interpolated for performance between the levels
listed in the schedule.  Maximum payout in all circumstances is 200%.

 

Fiscal Year 2017

 

Performance

 

Percentage Earned(1)

Criteria

 

0%

 

50%

 

100%

 

150%

 

200%

 

Adjusted EPS

 

$

 

$

 

$ - $

 

$

 

$

 

Free Cash Flow Per Share

 

$

 

$

 

$ - $

 

$

 

$

 

 

Fiscal Year 2018(2)

 

Performance

 

Percentage Earned(1)

 

Criteria

 

0%

 

50%

 

100%

 

150%

 

200%

 

Adjusted EPS Growth(3)

 

(%)

 

(%)

 

% - %

 

%

 

%

 

Free Cash Flow Per Share Growth(3)

 

(%)

 

(%)

 

% - %

 

%

 

%

 

 

Fiscal Year 2019(2)

 

Performance

 

Percentage Earned(1)

 

Criteria

 

0%

 

50%

 

100%

 

150%

 

200%

 

Adjusted EPS Growth(3)

 

(%)

 

(%)

 

% - %

 

%

 

%

 

Free Cash Flow Per Share Growth(3)

 

(%)

 

(%)

 

% - %

 

%

 

%

 

 

December 15, 2016 - December 14, 2019

 

Performance

 

Percentage Earned(4)

 

Criteria

 

0%

 

50%

 

100%

 

150%

 

200%

 

Relative TSR Percentile Rank

 

25%’ile

 

37.5%’ile

 

50%’ile

 

62.5%’ile

 

75%’ile

 

 

--------------------------------------------------------------------------------

(1) “Percentage Earned” for each of Fiscal Year 2017, Fiscal Year 2018 and
Fiscal Year 2019 applies to (i) 33 1/3% of the PEP Units that are eligible to
vest relative to the Adjusted EPS metric (weighted at 37.5% of the entire PEP
award) and (ii) 33 1/3% of the PEP Units that are eligible to vest relative to
the Free Cash Flow Per Share Growth metric (weighted at 37.5% of the entire PEP
award).

 

(2) Fiscal Year 2018 and Fiscal Year 2019 performance criteria targets are
determined as a percentage change from Fiscal Year 2017 and Fiscal Year 2018,
respectively, actual results.

 

(3) Fiscal Year 2018 Adjusted Earnings Per Share Growth (  %) target not to
exceed       (  %) target ($).  Fiscal Year 2018 Free Cash Flow Per Share Growth
(  %) target not to exceed       (  %) target ($). Fiscal Year 2019 Adjusted
Earnings Per Share Growth (  %) target not to exceed       (  %) target.  Fiscal
Year 2019 Free Cash Flow Per Share Growth (  %) target not to exceed      (  %)
target.

 

(4) “Percentage Earned” from December 15, 2016 to December 14, 2019 applies to
the PEP Units that are eligible to vest from the Relative TSR metric (weighted
at 25% of the entire PEP award).

 

11

--------------------------------------------------------------------------------